Exhibit 10.4

EXECUTION VERSION

FIRST AMENDMENT TO

ASSET PURCHASE AGREEMENT

This FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is entered
into as of May 21, 2018 by and among Red Lion Hotels Franchising, Inc., a
Washington corporation (“RL Franchising”), Red Lion Hotels Canada Franchising,
Inc., a Washington corporation (“RL Canada” and, together with RL Franchising,
the “Buyer”), Thirty-Eight Street, Inc., a Florida corporation (“TESI”), VHGI,
Inc. (f/k/a Vantage Hospitality Group, Inc., a Florida corporation (“Vantage”),
Vantage Franchising, Inc., a Florida corporation (“VFI”), Vantage Franchising
(Canada) Inc., a British Columbia, Canada corporation (“VFCI”), Vantage
Hospitality (Canada) Inc., a British Columbia, Canada corporation (“VHCI”),
LHINDI, Inc.), a Florida corporation (“LHINDI”), Van Asia (Korea) Ltd., a Hong
Kong corporation (“VAKL”), and Van Asia, Ltd., a Hong Kong corporation (“VAL”
and, together with TESI, Vantage, VFI, VFCI, VHCI, LHINDI and VAKL, the
“Sellers”).

BACKGROUND

WHEREAS, the Buyer and the Sellers entered into that certain Asset Purchase
Agreement, dated as of September 13, 2016 (the “Purchase Agreement”), pursuant
to which, among other things, the Sellers sold to the Buyer, and the Buyer
purchased from the Sellers, the Purchased Assets;

WHEREAS, Roger J. Bloss (“Bloss”) and Bernard T. Moyle (“Moyle”) acknowledged
and agreed to the Purchase Agreement for the purposes of Section 6.7 and 6.19
thereof;

WHEREAS, Section 6.7 of the Purchase Agreement imposes restrictive covenants
relating to non-competition and non-solicitation (the “Restrictive Covenants”)
on the Sellers, Bloss and Moyle;

WHEREAS, the parties hereto desire to amend the Restrictive Covenants as they
apply to Bloss and Moyle; and

WHEREAS, Section 10.9 of the Purchase Agreement provides that the Purchase
Agreement can be amended by an agreement in writing signed by each party
thereto.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby consent and agree as follows:

1. Defined Terms. Capitalized terms used but not otherwise defined herein have
the meanings given to such terms in the Purchase Agreement.

2. Purchase Agreement Amendment.

(a) Article I of the Purchase Agreement is hereby amended as follows:

(i) to add the following defined term:



--------------------------------------------------------------------------------

“Restricted Period” shall mean, with respect to the Sellers, Bloss and Moyle, a
period commencing on the Closing Date and expiring on December 31, 2020.

(ii) to amend and restate the following defined term:

“Restricted Business” shall mean (1) acting as or on behalf of a franchisor or
brand owner of hotels in the Territory or (2) pursuing any franchise or brand
membership opportunities in the Territory.

(b) Section 6.7(a) of the Purchase Agreement is hereby amended and restated in
its entirety to read as follows:

“(a) During the Restricted Period, neither any Seller nor Moyle or Bloss (each,
a “Restricted Party” and, collectively, the “Restricted Parties”) shall directly
or indirectly, (i) engage in or assist others in engaging in the Restricted
Business in the Territory; (ii) have an interest in any Person that engages
directly or indirectly in the Restricted Business in the Territory in any
capacity, including as a partner, shareholder, member, employee, principal,
agent, trustee or consultant; or (iii) cause, induce or solicit any material
actual or prospective franchise, supplier or licensor of the Business (including
any existing or former franchise of any Seller and any Person that becomes a
franchise of the Business after the Closing), or any other Person who has a
material business relationship with the Business, to terminate or adversely
modify any such actual or prospective relationship. Notwithstanding the
foregoing, (i) the Sellers or Moyle or Bloss may own, directly or indirectly,
solely as an investment, securities of any Person if such Seller, directly or
indirectly, owns five percent (5%) or less of any class of securities of such
Person and (ii) as set forth on Schedule 6.7(a). The parties hereto acknowledge
that TESI, Cal-Vegas, Ltd. and their respective Affiliated entities have and
will continue to develop, own and/or manage hotel properties and provide
services typical of such businesses; provided, however, that such entities shall
not engage in the Restricted Business during the Restricted Period. During the
Restricted Period, each Restricted Party will promptly notify Buyer in the event
that it pursues (which for this purpose will not include merely assessing) any
hotel acquisition, development, management or operating opportunities in the
Territory.”

3. Effect of Amendment; Miscellaneous. Except as specifically modified hereby,
all of the terms and provisions of the Purchase Agreement shall remain in full
force and effect, without modification or limitation. This Amendment shall be
governed by all of the provisions of the Purchase Agreement, unless the context
otherwise requires, including, without limitation, all provisions concerning
construction, interpretation, enforcement and governing law. For purposes of the
Purchase Agreement the term “Agreement” shall be deemed to mean the Purchase
Agreement, as amended by this Amendment.

4. Counterparts; Electronic Delivery . This Amendment may be executed in one or
more counterparts, each of which shall be an original, and all of which together
shall constitute one agreement between the parties. Delivery of an executed
counterpart of this Amendment by facsimile or electronic mail in portable
document format (.pdf) shall have the same effect as delivery of an executed
original of this Amendment.

SIGNATURE PAGES FOLLOW

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have executed this Amendment as
of the date first written above.

 

RED LION HOTELS FRANCHISING, INC. By:  

                              

Name: Thomas L. McKeirnan Title: Executive Vice President, General Counsel RED
LION HOTELS CANADA FRANCHISING, INC. By:  

                              

Name: Thomas L. McKeirnan

Title: Executive Vice President, General Counsel

SIGNATURE PAGE TO FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT



--------------------------------------------------------------------------------

THIRTY-EIGHT STREET, INC. By:  

                              

Name: Roger J. Bloss

Title: President and CEO

VJGI, INC.

(f/k/a Vantage Hospitality Group, Inc.)

By:  

                              

Name: Roger J. Bloss

Title: President and CEO

VANTAGE FRANCHISING, INC. By:  

                          

Name: Roger J. Bloss

Title: President

VANTAGE FRANCHISING (CANADA) INC. By:  

                                  

Name: Roger J. Bloss

Title: President and CEO

VANTAGE HOSPITALITY (CANADA) INC. By:  

                                      

Name: Roger J. Bloss

Title: President and CEO

LHINDI, INC. By:  

                              

Name: Roger J. Bloss

Title: President

SIGNATURE PAGE TO FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT



--------------------------------------------------------------------------------

VAN ASIA (KOREA) LTD. By:  

                                                                               

Name: Roger J. Bloss

Title: President

VAN ASIA, LTD. By:  

                                                                           

Name: Roger J. Bloss

Title: President

 

 

SIGNATURE PAGE TO FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT



--------------------------------------------------------------------------------

Acknowledged and agreed:

 

BLOSS:

 

Roger J. Bloss MOYLE:

 

Bernard T. Moyle

 

SIGNATURE PAGE TO FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT